                                                                                               FILED 
                                                                                               CLERK 
 UNITED STATES DISTRICT COURT                                                                      
 EASTERN DISTRICT OF NEW YORK                                                      11:54 am, Feb 08, 2019
                                                                                                   
 ---------------------------------------------------------X                            U.S. DISTRICT COURT 
 CHRISTINA STAIB,                                                                 EASTERN DISTRICT OF NEW YORK 
                                                                                       LONG ISLAND OFFICE 
                           Plaintiff,                         MEMORANDUM OF
                                                              DECISION & ORDER
                  -against-                                   2:15-cv-06775 (ADS) (ARL)

 NANCY A. BERRYHILL,
 Acting Commissioner of Social Security

                            Defendants.
 ---------------------------------------------------------X

APPEARANCES:

Jeffrey D. Delott, Esq.
Counsel for the Plaintiff
366 North Broadway Suite 410k-3
Jericho, NY 11753

United States Attorneys Office
Eastern District Of New York
271 Cadman Plaza East
Brooklyn, NY 11201
      By:     Candace Scott Appleton, Esq., Assistant United States Attorney,

SPATT, District Judge:

        On August 2, 2017, the Plaintiff filed a motion for attorney’s fees and costs pursuant to the

Equal Access to Justice Act, 28 U.S.C. § 2412 (“EAJA”).

        On September 26, 2018, the Court referred the motion to United States Magistrate Judge

Arlene R. Lindsay for a Report and Recommendation as to whether the motion should be granted,

and if so, what the award should be.

        On December 4, 2018, Judge Lindsay issued a Report and Recommendation (“R&R”) that

Plaintiff be awarded $9,660.00 in attorneys’ fees and $623.72 in costs, for a total amount of

$10,283.72. Judge Lindsay electronically served a copy of the R&R on the parties.

                                                        1
       It has been more than fourteen days since the service of the R&R, and the parties have not

filed objections.

       As such, pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, this Court

has reviewed the R&R for clear error, and finding none, now concurs in both its reasoning and its

result. See Coburn v. P.N. Fin., No. 13-CV-1006 (ADS) (SIL), 2015 WL 520346, at *1 (E.D.N.Y.

Feb. 9, 2015) (reviewing Report and Recommendation without objections for clear error).

       Accordingly, the R&R is adopted in its entirety. The Plaintiff is awarded attorneys’ fees

and costs in the amount explained in the R&R.


 SO ORDERED.

 Dated: Central Islip, New York

         February 8, 2019

                                                     ___/s/ Arthur D. Spatt_______

                                                       ARTHUR D. SPATT

                                                    United States District Judge




                                                2
